10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:21-cv-05219-DWC Document1 Filed 03/25/21 Page 1 of 6

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA

BENJAMIN G. MCDONALD and No.

KATHERINE F. MCDONALD, husband and

wife, NOTICE OF REMOVAL OF
CIVIL ACTION UNDER

Plaintiffs, 28 U.S.C.§§ 1332, 1441 AND 1446
VS. (REMOVED FROM THURSTON

COUNTY SUPERIOR COURT CAUSE

SAFEWAY, INC.; SAFEWAY STORES INC. | NO. 21-2-00262-34)
#1503; SAFEWAY FUEL CENTER #1503;
JOHN DOE CORPORATIONS OR
PARTNERSHIPS 1-3; "JANE DOE"
GENERAL MANAGER and "JOHN DOE"
GENERAL MANAGER; "JANE DOE"
ASSISTANT MANAGER and "JOHN DOE"
ASSISTANT MANAGER, wife and husband;
and "JOHN DOE" EMPLOYEES 1-5",

Defendants.

 

 

 

TO: CLERK OF THE COURT;
AND TO: Plaintiffs, by and through their counsel of record.

PLEASE TAKE NOTICE that Defendant Safeway, Inc. (“Safeway”) hereby removes to
this Court the state court action described below on the grounds stated herein and as supported by

the Declaration of Roy A. Umlauf and the exhibits attached thereto.

NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C.§§ 1332, 1441 FORSBERG & UMLAUF, PS.
AND 1446 —PAGE 1 ATTORNEYS AT LAW
901 FIFTH AVENUE ¢ SUITE 1400
SEATTLE, WASHINGTON 98164
2894062 / 824.0086 (206) 689-8500 # (206) 689-8501 FAX

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 3:21-cv-05219-DWC Document1 Filed 03/25/21 Page 2 of 6

I. INTRODUCTION AND STATEMENT OF FACTS

On February 22, 2021, plaintiffs Benjamin G. McDonald and Katherine F. McDonald,
(“Plaintiffs”), commenced a lawsuit in Thurston County Superior Court entitled Benjamin G.
McDonald and Katherine F. McDonald vy. Safeway, Inc., et al., cause number 21-2-00262-34.
Defendant Safeway, Inc. was served with the Summons and Complaint on February 17, 2021.
Declaration of Roy A. Umlauf, at Exhibit 1.

This Notice of Removal is timely under 28 U.S.C. §1446(b)(1) because it is being filed
“,..within thirty days after receipt by the defendant, through service or otherwise, of a copy of the
initial pleading setting forth the claim for relief upon which such action or proceeding is based...”
28 U.S.C. §1446(b)(1). Plaintiffs are claiming more than $75,000 in damages, pursuant to a March
5, 2021 email and plaintiffs response to Defendant Safeway’s Request for Admission. Umlauf
Decl., at Ex. 2 and 3.

Safeway, Inc. is the only properly named Defendant. Safeway, Inc. is a Delaware
corporation with headquarters located in Pleasanton, California. Umlauf Decl., at Ex. 4.

Safeway, Inc. is a wholly-owned subsidiary of Alberton’s Holdings, LLC. Umlauf Decl. at J 5.
There is no Washington Corporation named Safeway Stores Inc. #1503 or Safeway Fuel Center
#1503. Jd. and at Ex. 5 and 6. It is Defendant’s position that Safeway, Inc. is the only properly
named Defendant.
Il. BASIS FOR REMOVAL
A. There Is Complete Diversity of Citizenship Under 28 U.S.C. §1332
This Court has subject matter jurisdiction over this civil action pursuant to 28 U.S.C.

§1332(a)(1), and this action is one that can be removed to this Court by defendant under 28 U.S.C.

NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C.8§ 1332, 1441 FORSBERG & UMLAUF, PS.
AND 1446 ~ PAGE 2 ATTORNEYS AT LAW

” 901 FIFTH AVENUE e SUITE 1400
SEATTLE, WASHINGTON 98164

06) 689-850 -8501 FAX
2894062 / 824.0086 (206) 68 0 « (206) 689-8501 FA

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 3:21-cv-05219-DWC Document1 Filed 03/25/21 Page 3 of 6

§1441(b) in that it is a civil action between citizens of different states and the amount in
controversy exceeds the sum of $75,000, exclusive of interest and costs.

Plaintiffs are residents of Thurston County, Washington. Umlauf Decl., at Ex. 1. Defendant
Safeway, Inc. is a Delaware corporation with headquarters located in Pleasanton, California.
Umlauf Decl., at Ex. 4. Defendants Safeway Stores Inc. #1503 or Safeway Fuel Center #1503 are
not proper parties to this suit nor are they even Washington Corporations. Umlauf Decl. at {5 and
Ex. 5 and 6. Removal of the plaintiffs’ action to this Court is proper because there is complete
diversity of citizenship of the parties pursuant to 28 U.S.C. § 1332, and there was complete
diversity at the time plaintiffs’ lawsuit was served.

B. The Amount in Controversy Exceeds the Jurisdictional Minimum

Plaintiffs’ counsel confirmed plaintiffs are claiming more than $75,000 in damages in a
March 5, 2021 via email. Umlauf Decl., at Ex. 2. Plaintiffs’ further confirmed they are claiming
more than $75,000 in damages in their response to Defendant Safeway, Inc.’s Request for
Admissions by denying that they are not seeking damages in excess of $75,000. Umlauf Decl., at
Ex. 3. This information is sufficient to conclude that plaintiffs seek to recover in excess of $75,000
in damages against Defendant.

C. This Notice of Removal Is Timely Under 28 U.S.C, §1446(b)

This Notice of Removal is timely under 28 U.S.C. §1446(b) because it is being filed
“...within thirty days after receipt by the defendant, through service or otherwise, of a copy of
initial pleading setting forth the claim for relief upon which such action or proceeding is based...”
28 U.S.C. § 1446(b)(1).

D. This Notice of Removal Complies with the Applicable Local Rules and Venue
Is Proper in the Western District of Washington Under 28 U.S.C. §128(b)

NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C.8§ 1332, 1441 FORSBERG & UMLAUF, PS.
AND 1446 PAGE 3 ATTORNEYS AT LAW
901 FIFTH AVENUE © SUITE 1400
SEATTLE, WASHINGTON 98164
9804062 / 804.0086 (206) 689-8500 * (206) 689-8501 FAX

 
10

11

12

13

14

15

16

17

18

19

20

2]

22

23

 

Case 3:21-cv-05219-DWC Document1 Filed 03/25/21 Page 4 of 6

This Notice of Removal complies with all applicable Federal Rules of Civil Procedure and
Local Rules. Defendant has attached to this Declaration of Roy A. Umlauf, filed in support of this
Notice, copies of all process, pleadings, and orders served upon it in the state court action, as
required by 28 U.S.C. §1446. Venue is proper in this District pursuant to 28 U.S.C. §§$128(b) and
1391, because this District encompasses Thurston County, the county listed in the state court the
Complaint that was filed and served on Defendant.

Defendant is serving Plaintiffs with copies of this Notice of Removal and the supporting
Declaration of Roy A. Umlauf (with exhibits).

Il. CONCLUSION

Plaintiffs’ civil action, originally venued in Thurston County Superior Court for the State
of Washington, may be removed pursuant to 28 U.S.C. 1441 and 1446 to the United States District
Court for the Western District of Washington at Tacoma.

Dated this 25" day of March, 2021.

 

, eet
Yo on .
id oe en et
Lye ee
Loe ee et
CF Pas

Ro¥ A. Umlatif, WSBA No. 15437
Forsberg & Umlauf, P.S.

901 Fifth Avenue, Suite 1400
Seattle, WA 98164-1039

Tel: 206-689-8500

Fax: 206-689-8501

 

Attorney for Defendant Safeway, Inc.

NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C.§§ 1332, 1441 FORSBERG & UMLAUF, PS.
AND 1446 -PAGE 4 ATTORNEYS AT LAW

901 FIFTH AVENUE e SUITE 1400
SEATTLE, WASHINGTON 98164

206) 689-8500 » (206) 689-8501 FAX
2894062 / 824.0086 (206) * (206)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 3:21-cv-05219-DWC Document1 Filed 03/25/21 Page 5 of 6

FORSBERG & UMLAUF, PS.

 

ao
Alexandra E. Ormsby, WSBA No. 52677
Forsberg & Umlauf, P.S.
901 Fifth Avenue, Suite 1400
Seattle, WA 98164-1039
Tel: 206-689-8500
Fax: 206-689-8501

 

Attorney for Defendant Safeway, Inc.

NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C.88 1332, 1441 FORSBERG & UMLAUF, B.S.
AND 1446 ~PAGE 5 ATTORNEYS AT LAW

~ 901 FIFTH AVENUE ¢ SUITE 1400
SEATTLE, WASHINGTON 98164

206) 689-8500 © (206) 689-8501 FAX
2894062 / 824.0086 (206) * (206)

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 3:21-cv-05219-DWC Document 1 Filed 03/25/21 Page 6 of 6

CERTIFICATE OF SERVICE

The undersigned certifies under the penalty of perjury under the laws of the State of
Washington that I am now and at all times herein mentioned, a citizen of the United States, a
resident of the State of Washington, over the age of eighteen years, not a party to or interested in
the above-entitled action, and competent to be a witness herein.

On the date given below I caused to be served the foregoing NOTICE OF REMOVAL
OF CIVIL ACTION UNDER 28 U.S.C.§§ 1332, 1441 AND 1446 on the following individuals
in the manner indicated:

Mr. Harold D. Carr

Mr. Adam Cox

Harold D. Carr, P.S.

4239 Martin Way E.

Olympia, WA 98516-5335

(X) Via Email: haroldcarrlaw@comast.net; adam@haroldcarrattorney.com;

SIGNED this 25" day of March, 2021, at Seattle, Washington.

/s/ Evin D. Gray
Erin D. Gray

NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C.8§ 1332, 1441 FORSBERG & UMLAUF, PS.
AND 1446 — PAGE 6 _ATTORNEYS AT LAW
901 FIFTH AVENUE e SUITE 1400
SEATTLE, WASHINGTON 98164
9804062 / 824.0086 (206) 689-8500 © (206) 689-8501 FAX

 
